Dear Mr. Patterson:
This letter is in response to your question asking:
         Section 307.175, RSMo 1978, in the first sentence refers to `ambulance association.' Is an ambulance district organized under Chapter 190, RSMo, considered an `ambulance association' insofar as Section  307.175, RSMo, is concerned?
Section 307.175, RSMo, provides:
         Motor vehicles and equipment which are operated by any member of an organized fire department or ambulance association,
whether paid or volunteer, may be operated on streets and highways in this state as an emergency vehicle under the provisions of 304.022, RSMo, while responding to a fire call or ambulance call or at the scene of a fire call or ambulance call and while using or sounding a warning siren and while using or displaying thereon fixed, flashing or rotating blue lights, but sirens and blue lights shall be used only in bona fide emergencies. Permits for the operation of such vehicles equipped with sirens or blue lights shall be in writing and shall be issued and may be revoked by the chief of an organized fire department or organized ambulance association and no person shall use or display a siren or blue lights on a motor vehicle and fire or ambulance equipment without a valid permit authorizing the use. Permit to use a siren or lights as heretofore set out does not relieve the operator of the vehicle so equipped with complying with all other traffic laws and regulations. Violation of this section constitutes a misdemeanor. (Emphasis added)
It is our view that the term "ambulance association" as used in § 307.175 should not be given a meaning which would be unduly restrictive and which would require that we reach an absurd result. The term "association" is often used in a generic or a general sense, and it is our view that it should be given a general meaning in order that § 307.175 may be given an interpretation consistent with the clear legislative intent in using such term. Thus, it is our opinion that such an ambulance district comes within the term "ambulance association" and is therefore within the provisions of § 307.175.
For your further information, we enclose a copy of Opinion No. 152-1972, which is self-explanatory.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. Op. No. 152, Grellner, 6/20/72